Citation Nr: 0830094	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-06 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an ulcer condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to July 1960.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The competent medical evidence of record fails to show that 
the veteran has an ulcer condition that is related to active 
military service.


CONCLUSION OF LAW

An ulcer condition was not incurred in or aggravated by the 
veteran's active duty service, nor may an ulcer condition be 
presumed to have been incurred in or aggravated by his 
service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(b) 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in November 2003 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letter also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The Board observes that the November 2003 letter was sent to 
the veteran prior to the July 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
November 2003 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
veteran, the Board has concluded that the preponderance of 
the evidence is against the veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot. 

Moreover, the veteran was provided with a copy of the July 
2004 rating decision, the January 2005 Statement of the Case 
(SOC), and the April 2005 Supplemental Statement of the Case 
(SSOC), which included a discussion of the facts of the 
claim, pertinent laws and regulations, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records, VA medical center 
(VAMC) records, and private treatment records are associated 
with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  While the Board acknowledges that the 
veteran was not afforded a compensation and pension 
examination providing a nexus opinion, the Board finds that 
there is no indication in the record of a current diagnosis 
of an ulcer so an examination and opinion are not necessary.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v.Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

A veteran will be considered to be in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and that the disease or injury was 
not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. 
§ 3.304(b) (2007).  VA's General Counsel has held that to 
rebut the presumption of sound condition under 38 U.S.C.A. 
§1111, the VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-03 (July 16, 2003).  The Board acknowledges 
that the medical examination done at enlistment does not 
indicate that the veteran entered service with any stomach 
conditions.  The Board therefore finds that the veteran is 
considered to be in sound condition upon entrance into 
service.

The veteran requests service connection based on an in-
service diagnosis of a duodenal ulcer.  The veteran reported 
experiencing frequent indigestion on his enlistment report of 
medical history.  The veteran's enlistment medical 
examination report, however, did not note any stomach 
problems and the veteran's abdomen and viscera were 
clinically evaluated as normal.  After 25 days of service, in 
July 1960, the veteran was discharged by a Medical Board 
review, having been diagnosed with a duodenal ulcer.  

While the Board acknowledges that the veteran was diagnosed 
with a duodenal ulcer in 1960, there is no medical evidence 
of a subsequent diagnosis of an ulcer.  The Board notes that 
there are VAMC treatment records and private treatment 
records dating from 1994 to 2005.  The VAMC treatment records 
report that the veteran has, multiple times, presented with 
acid reflux and gastrointestinal (GI) bleeding and is being 
treated for gastroesophageal reflux disease (GERD).  Private 
treatment records also indicate that the veteran has 
presented with GI bleeding and abdominal pain.  The veteran 
was diagnosed with GERD in October 2002.  There is no medical 
diagnosis of an ulcer in any of the treatment records.

The Board acknowledges that the veteran stated in his report 
of medical history in October 2000 that he had a history of 
stomach ulcers, and that the veteran was diagnosed with a 
duodenal ulcer in service, however there is no current 
medical diagnosis of an ulcer.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992). 
Therefore, having reviewed the veteran's VAMC treatment 
records and the private treatment records and found no 
current diagnosis of an ulcer, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a duodenal ulcer.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an ulcer condition is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


